820 F.2d 897
Richard Paul GREENBERG, Plaintiff-Appellee,v.Thomas KMETKO and Bruce Weflen, Defendants-Appellants.Richard Paul GREENBERG, Plaintiff-Cross-Appellant,v.Thomas KMETKO and Bruce Weflen, Defendants-Cross-Appellees.
Nos. 85-2104, 85-2183.
United States Court of Appeals,Seventh Circuit.
June 1, 1987.

Appeals from the United States District Court for the Northern District of Illinois, Eastern Division;  John F. Grady, Judge.
Robert H. McFarland, James P. Nally, Timothy J. Touhy, Asst. Attys. Gen., Chicago, Ill., for defendants-appellants/cross-appellees.
Sheldon L. Smith, Chicago, Ill., for plaintiff-appellee/cross-appellant.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, and MANION, Circuit Judges.ORDER


1
On consideration of the petition for rehearing and suggestion for rehearing en banc filed by counsel for the defendants-appellants in the above-entitled cause, and the response therein filed by counsel for the plaintiff-appellee, a vote of the active members of the court having been requested and a majority* of the judges in regular active service having voted to rehear this case en banc,


2
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same is, hereby GRANTED.


3
IT IS FURTHER ORDERED that the panel opinion, 811 F.2d 1057, and the judgment entered February 3, 1987 are hereby VACATED.  This case will be reheard en banc at the convenience of the court.



*
 The Honorable Thomas E. Fairchild, Senior Circuit Judge, was a member of the original panel, but he did not participate in the vote on suggestion for rehearing en banc